In the

      United States Court of Appeals
                  For the Seventh Circuit
                      ____________________ 
No. 13‐1531 
UNITED STATES OF AMERICA, 
                                                     Plaintiff‐Appellee, 

                                   v. 

BRIAN D. JOHNSON, 
                                                 Defendant‐Appellant. 
                      ____________________ 

          Appeal from the United States District Court for the 
            Northern District of Illinois, Eastern Division. 
            No. 12 CR 00498 — Charles R. Norgle, Judge. 
                      ____________________ 

    ARGUED NOVEMBER 5, 2013 — DECIDED FEBRUARY 12, 2014 
                 ____________________ 

     Before BAUER, WILLIAMS, and SYKES, Circuit Judges. 
    WILLIAMS,  Circuit  Judge.  Unexpectedly  for  both  the 
government  and  defense  counsel,  Brian  Johnson’s  former 
girlfriend,  S.W.,  appeared  at  his  sentencing  hearing  and 
stated  she  wanted  to  testify.  Johnson  had  pled  guilty  to 
failure  to  register  as  a  sex  offender,  and  the  government’s 
sentencing  memorandum  requested  an  enhancement  for 
committing a sex offense on the basis that Johnson sexually 
assaulted  S.W.  With  neither  party  wishing  to  call  her  as  a 
2                                                         No. 13‐1531 

witness,  the  judge  exercised  his  authority  to  call  Johnson’s 
S.W.  to  the  stand.  She  testified  that  although  she  did  not 
want  Johnson  to  perform  oral  sex  on  her  on  the  date  in 
question,  he  did  anyway  but  did  not  use  force.  The  judge 
relied  on  and  believed  S.W.’s  testimony  at  the  sentencing 
hearing  when  it  imposed  a  U.S.S.G.  §  2A3.5(b)(1)(A) 
enhancement for committing a sex offense while in failure to 
register status. Because the crimes of criminal sexual assault 
and abuse in Illinois require the use or threat of force in such 
a  situation,  Johnson  should  not  have  received  the 
enhancement for committing a sex offense while in failure to 
register  status.  We  therefore  vacate  Johnson’s  sentence  and 
remand for resentencing. 
                        I. BACKGROUND 
    Brian  Johnson  was  convicted  in  Nebraska  state  court  of 
third  degree  sexual  assault  of  a  child.  His  conviction 
required  him  to  register  as  a  sex  offender  under  the  Sex 
Offender  Registration  and  Notification Act  (“SORNA”).  He 
failed  to  register  or  report  his  new  address  after  his  release 
from  prison  in  December  2011,  and  a  warrant  for  his  arrest 
was issued two weeks later.  
    On  April  22,  2012,  the  Chicago  Police  Department 
responded  to  a  call  of  an  alleged  sexual  assault  by  Johnson 
against  S.W.,  Johnson’s  former  girlfriend  and  the  mother  of 
several  of  his  children.  She  told  a  responding  officer  that 
Johnson  dragged  her  to  a  bedroom  and  started  taking  her 
clothes  off  even  though  she  said  she  did  not  want  to  have 
sex. She also told the officer that Johnson performed oral sex 
on  her,  and  then  placed  his  penis  in  her  vagina  while  she 
told him “no.” The police transported S.W. to a hospital. She 
No. 13‐1531                                                                      3 

did not press charges against Johnson, and no charges were 
filed. 
    On  May  31,  2012,  Johnson  was  arrested  on  the 
outstanding  warrant,  and  he  was  charged  the  next  month 
with  failure  to  register  as  a  sex  offender  under  SORNA,  in 
violation of 18 U.S.C. § 2250(a). In August 2012, S.W. signed 
a notarized affidavit stating that the report she made of the 
alleged sexual assault on April 22, 2012 was untrue.  
    Johnson  pled  guilty  to  the  failure  to  register  charge 
several  months  later.  The  probation  officer’s  presentence 
investigation  report  (“PSR”)  stated  that  it  was  that  officer’s 
assessment  that  there  was  not  a  preponderance  of  evidence 
to  suggest  that  the  alleged  sexual  assault  against  S.W. 
occurred.  The  report  noted  S.W.  had  made  contradictory 
statements  on  several  occasions  about  the  alleged  assault; 
Johnson had continuously denied the alleged sexual assault 
in  his  letters  to  S.W.  and  during  recorded  telephone 
conversations  with  her;  there  were  no  witnesses  to  the 
alleged  assault;  the  incident  report  reflected  no  visible 
injuries, scratches or bruises on S.W.; and Johnson’s letters to 
S.W  discussed  sexual  events  in  the  past  and  future  that 
raised doubt for the officer as to whether the alleged sexual 
assault  was  not  consensual.1  The  PSR  therefore  did  not 
                                                 
1  While  we  understand  the  probation  officer  to  have  made  these 

comments as part of an assessment of all the circumstances, we make a 
few  things  clear.  While  there  were  no  witnesses,  corroboration  is  not 
necessary  to  prove  a  sexual  offense  in  Illinois;  a  victim’s  testimony  is 
enough. People v. Schott, 582 N.E.2d 690, 696–97 (Ill. 1991). In addition, a 
lack of physical injury is not dispositive; “[p]hysical injury or resistance 
is not necessary to prove a victim was forced to have sexual intercourse, 
and a victim need not subject herself to serious bodily harm by resisting 
… .” People v. Bowen, 609 N.E.2d 346, 356 (Ill. App. Ct. 1993). And one can 
4                                                                 No. 13‐1531 

assess  a  six‐level  enhancement  for  committing  a  sexual 
offense  against  someone  other  than  a  minor  while  in  a 
failure to register status under U.S.S.G. § 2A3.5(b)(1)(A). The 
government  stated  in  its  sentencing  memorandum  that  it 
would request the enhancement at the sentencing hearing.  
    At  the  sentencing  hearing,  although  neither  the 
government  nor  the  defense  counsel  expected  her  or 
intended  to  call  her  as  a  witness,  S.W.  appeared  in  the 
courtroom  and  expressed  her  desire  to  testify.  The 
prosecutor met with S.W. and then conveyed S.W.’s desire to 
make  a  statement  to  the  court.  Both  parties,  however, 
reiterated their positions that they would  not  be calling  her 
as a witness in the sentencing hearing. The court, exercising 
its authority to do so, see, e.g., Fed. R. Evid. 614, allowed S.W. 
to testify. 
    Before  S.W.  took  the  stand,  Johnson’s  counsel  stated  to 
the  court  that  although  he  was  not  her  lawyer,  his  opinion 
was  that  S.W.  should  speak  with  a  lawyer  before  testifying 
because  her  testimony  might  contradict  her  previous 
notarized  statement  or  the  statement  she  made  to  a  federal 
marshal. After S.W. confirmed on the witness stand that she 
wished  to  testify  and  intended  to  tell  the  truth,  the  judge 
asked  S.W.  if  she  wanted  to  speak  to  a  lawyer  before  she 
testified.  S.W.  answered  “yes.”  The  judge  then  asked  her 
why,  and  she  responded  because  of  the  previous  statement 
she  made,  which  she  said  was  a  misunderstanding.  Rather 
than  allowing  her  time  to  speak  to  an  attorney,  the  court 

                                                 
certainly  be  sexually  assaulted  even  after  having  had  consensual 
relations  with  the  same  person  in  the  past.  See  People  v.  Wheeler,  558 
N.E.2d 758, 761 (Ill. App. Ct. 1990). 
No. 13‐1531                                                          5 

informed  her  that  the  matter  had  long  been  set  and  that  if 
she intended to testify at all, she would do so that day. The 
court also advised her that she was not required to take the 
witness stand, that if she did she needed to tell the truth, and 
that she could be punished if she was not truthful.  
    S.W.’s  appearance  at  the  sentencing  hearing  was 
unexpected, and delaying a scheduled hearing is never ideal. 
Nonetheless,  we  note  that  in  light  of  the  decision  to  allow 
her  to  testify  and  the  strong  indications  that  she  would 
testify in a manner contrary to her prior statements, the safer 
course  would  have  been  to  allow  S.W.  time  to  speak  to  an 
attorney  before  her  testimony.  The  court  might  have  also 
inquired  of  the  prosecutor  whether  it  would  assure  her 
immunity if she testified. 
    After  being  sworn,  S.W.  testified  that  on  April  22,  2012, 
Johnson  told  her  he  was  taking  her  to  his  cousin’s  house. 
When they arrived, she realized they were not at his cousin’s 
home  but  at  the  home  of  the  mother  of  several  of  his  other 
children.  S.W.  testified  that  because  she  was  jealous,  she 
made  a  false  report  to  the  police.  She  also  testified  that 
Johnson did not rape her and that he had performed oral sex 
on her but had not used physical force. She said Johnson was 
a  good  father  and  deserved  a  second  chance,  and  that  she 
was upset she had lied. 
   The  court  then  gave  the  prosecutor  an  opportunity  to 
question S.W. That questioning went as follows: 
   Q.  On April 22nd, 2012, did Brian Johnson force oral 
       sex upon you? 
   A.  I did say that he did that. 
6                                                          No. 13‐1531 

     Q.  You  stated  that  because  he  did,  in  fact,  force  oral 
         sex upon you? 
     A.  Yes, I did say that. I mean, he—he didn’t really use 
         force on me. But he did force on me, but he didn’t 
         use force, like physical force. 
     Q.  You  did  not  want  him  to  perform  oral  sex  upon 
         you, is that correct? 
     A.  Yes,  that’s  correct.  I  didn’t  want  him  doing  it 
         because  I  was  over  at  his  kids’  mother  house  at 
         that time. I did at the time. There, I didn’t, no. 
     Q.  Yet he performed oral sex upon you, is that right? 
     A.  Yes. 
    On  cross  examination,  defense  counsel  asked  S.W. 
whether  Johnson  raped  her  on  April  22,  and  she  replied, 
“No, he didn’t.” She also confirmed that she was the mother 
of  four  of  his  children,  had  prior  sexual  intercourse  with 
Johnson  that  was  all  consensual,  and  that  she  had  been 
drinking.  The  judge  verified  with  S.W.  that  she  understood 
the  prosecutor’s  questions  and  had  answered  them 
truthfully, and her testimony ended. 
     Johnson’s  base  offense  level under  U.S.S.G. §  2A3.5(a)(1) 
was  sixteen  because  he  had  been  required  to  register  as  a 
Tier  III  sex  offender.  The  prosecutor  requested,  as  it  had  in 
its  sentencing  memorandum,  that  the  judge  apply  the  six‐
level  enhancement  in  U.S.S.G.  §  2A3.5(b)(1)(A)  for 
committing  a  sex  offense  while  in  failure  to  register  status 
based  on  Johnson’s  conduct  on  April  22.  Johnson’s  counsel 
disagreed, arguing in part that there was no sexual conduct 
with  force  as  required  by  Illinois  statute.  The  prosecutor 
No. 13‐1531                                                         7 

made arguments in support of the enhancement but did not 
specifically  address  whether  force  was  present.  The 
sentencing  judge  credited  S.W.’s  testimony,  found  that 
Johnson  performed  oral  sex  on  S.W.  without  her  consent, 
and  applied  the  enhancement.  The  judge  also  imposed  a 
two‐level  obstruction  of  justice  enhancement  pursuant  to 
U.S.S.G.  §  3C1.1.  The  resulting  offense  level  of  twenty‐four, 
combined  with  Johnson’s  criminal  history  category  of  VI, 
yielded  an  advisory  guideline  range  of  100  to  125  months. 
The  district  court  sentenced  Johnson  to  ten  years’ 
imprisonment, and he appeals. 
                          II. ANALYSIS 
    Johnson  argues  that  he  should  not  have  received  a  six‐
level enhancement pursuant to U.S.S.G. § 2A3.5(b)(1)(A) for 
committing  a  sex  offense  against  someone  other  than  a 
minor while in failure to register status. For purposes of this 
guideline,  a  “sex  offense”  includes  “(i)  a  criminal  offense 
that has an element involving a sexual act or sexual contact 
with another” or “(v) an attempt or conspiracy to commit an 
offense  described  in  [clause]  (i).”  42  U.S.C.  §  16911(5); 
U.S.S.G.  §  2A3.5(b)(1)(A)  cmt.  n.  1.  The  term  “criminal 
offense”  means  a  State,  local,  tribal,  foreign,  or  military 
offense or other criminal offense. 42 U.S.C. § 16911(6). 
    While  Johnson  contends  that  the  enhancement  was 
unwarranted,  the  government  maintains  that  Johnson 
committed  criminal  sexual  assault  or  criminal  sexual  abuse 
in  violation  of  Illinois  law.  The  Illinois  criminal  sexual 
assault  statute  provides  in  relevant  part  that  a  criminal 
sexual  assault  occurs  when  a  person  “commits  an  act  of 
sexual  penetration”  and  “uses  force  or  threat  of  force.”  720 
8                                                                   No. 13‐1531 

Ill.  Comp.  Stat.  5/11‐1.20.2  “Sexual  penetration”  under  the 
statute  includes  oral  sex.  See  720  Ill.  Comp.  Stat.  5/11‐0.1 
(“Sexual  penetration  means  any  contact,  however  slight, 
between the sex organ … of one person and … the sex organ 
…  of  another  person,  or  any  intrusion,  however  slight,  of 
any part of the body of one person … into the sex organ … 
of  another  person,  including  …  cunnilingus.”);  People  v. 
Leonard,  879  N.E.2d  414,  418  (Ill.  App.  Ct.  2007).  A  person 
commits criminal sexual abuse in violation of Illinois law by 
committing  an  act  of  sexual  conduct  by  the  use  of  force  or 
threat  of  force.  720  Ill.  Comp.  Stat.  5/11‐1.50(a)(1).3  “Sexual 
conduct” includes oral sex. See 720 Ill. Comp. Stat. 5/11‐0.1. 
      In  a  sentencing  hearing  in  federal  court  like  this,  the 
government  bears  the  burden  of  proving  by  a 
preponderance  of  the  evidence  that  a  sentencing 
enhancement  is  warranted.  United  States  v.  Hines,  449  F.3d 
                                                 
2  The  statute  provides  for  other  means  of  committing  criminal  sexual 

assault as well, but the government does not contend those apply here. 
Criminal sexual assault also occurs in Illinois when a defendant commits 
an  act  of  sexual  penetration  and  knows  that  the  victim  is  unable  to 
understand the nature of the act and is unable to give knowing consent; 
or is a family member of the victim, and the victim is under 18 years of 
age; or is 17 years of age or over and holds a position of trust, authority, 
or supervision in relation to the victim, and the victim is at least 13 years 
of age but under 18 years of age. 720 Ill. Comp. Stat. 5/11‐1.20(a)(2)–(4). 
Although  S.W.  testified  she  had  been  drinking  on  April  22,  there  is  no 
suggestion she was unable to understand the nature of the act or unable 
to give knowing consent. 
3 A person can also commit criminal sexual abuse by committing an act 

of sexual conduct knowing that “the victim is unable to understand the 
nature  of  the  act  or  is  unable  to  give  knowing  consent.”  720  Ill.  Comp. 
Stat. 5/11‐1.50(a)(2). There is no suggestion that this provision applies in 
this case. 
No. 13‐1531                                                              9 

808, 815 (7th Cir. 2006). So the government bore the burden 
of establishing that Johnson committed a sex offense against 
S.W. in violation of Illinois law, and more particularly that he 
performed  a  sexual  act  on  her  using  force  or  the  threat  of 
force.  See  id.;  720  Ill.  Comp.  Stat.  5/11‐1.20;  720  Ill.  Comp. 
Stat. 5/11‐1.50. 
    When  analyzing  whether  Johnson  used  force,  one 
approach  might  be  to  find  that  “force”  was  present  here 
because  some  force  was  inherently  needed  to  perform  the 
sexual  act.  At  least  one  state  has  taken  this  approach.  See 
State  in  Interest  of  M.T.S.,  609 A.2d  1266,  1276–77  (N.J.  1992) 
(defining  “physical  force”  under  New  Jersey  sexual  offense 
statutes  as  “act  of  sexual  penetration  engaged  in  by  the 
defendant  without  the  affirmative  and  freely‐given 
permission of the victim” and holding that no physical force 
“extrinsic to the sexual act” need be shown). But in Illinois, 
“force”  within  the  meaning  of  criminal  sexual  assault  and 
abuse  does  not  mean  the  force  inherent  in  the  sexual  act; 
more is required. People v. Haywood, 515 N.E.2d 45, 48–50 (Ill. 
1987); People v. Denbo, 868 N.E.2d 347, 355 (Ill. App. Ct. 2007) 
(stating  “force”  within  the  meaning  of  the  criminal  sexual 
offenses  “does  not  mean  the  force  inherent  to  all  sexual 
penetration  …  but  physical  compulsion,  or  a  threat  of 
physical compulsion, that causes the victim to submit to the 
sexual penetration against his or her will.”). 
   For purposes of both criminal sexual assault and criminal 
sexual  abuse,  Illinois  defines  “force  or  threat  of  force”  to 
mean: 
    the  use  of  force  or  violence  or  the  threat  of  force  or 
    violence,  including,  but  not  limited  to,  the  following 
    situations: 
10                                                        No. 13‐1531 

        (1)  when the accused threatens to use force or 
            violence  on  the  victim  or  on  any  other 
            person,  and  the  victim  under  the 
            circumstances  reasonably  believes  that  the 
            accused  has  the  ability  to  execute  that 
            threat; or 
        (2) when the accused overcomes the  victim  by 
            use  of  superior  strength  or  size,  physical 
            restraint, or physical confinement. 
720 Ill. Comp. Stat. 5/11‐0.1. That said, “[t]here is no definite 
standard establishing the amount of force which the State is 
required to prove to show [criminal sexual assault].”People v. 
Vaughn,  961  N.E.2d  887,  896  (Ill.  App.  Ct.  2011)  (quoting 
People v. Bolton, 566 N.E.2d 348, 351 (Ill. App. Ct. 1990)). 
    The  government  argued  at  the  sentencing  hearing  that 
the  enhancement  was  proper  on  the  basis  that  the  sexual 
conduct took place without S.W.’s consent. While there is no 
definite  standard  as to the  amount of force  needed, what is 
clear  is  that  because  Illinois  law  is  at  issue,  Johnson  must 
have  used  force  or  the  threat  of  force  in  order  to  have 
committed criminal sexual assault or abuse against S.W. See 
720  Ill.  Comp.  Stat.  5/11‐1.20(a)(1);  720  Ill.  Comp.  Stat.  5/11‐
1.50;  Denbo,  868  N.E.2d  at  358  (reversing  aggravated  sexual 
assault conviction after finding insufficient evidence of force 
or threat of force). Some states make it a crime to have sexual 
intercourse with another without that person’s consent, with 
no showing of force or threat of force required. See, e.g., Wis. 
Stat.  §  940.225(3)  (defining  crime  of  third  degree  sexual 
assault  to  mean  “sexual  intercourse  with  a  person  without 
No. 13‐1531                                                                       11 

the consent of that person”)4; see also John F. Decker & Peter 
G.  Baroni,  “No”  Still  Means  “Yes”:  The  Failure  of  the  Non‐
Consent”  Reform  Movement  in  American  Rape  and  Sexual 
Assault  Law,  101  J.  Crim.  L.  &  Criminology  1081,  1086–90 
(2011)  (discussing  state  laws  which  criminalize  having 
sexual  intercourse  or  contact  without  consent).  “Consent” 
appears  in  the  Illinois  criminal  statutes  relevant  to  sexual 
offenses,  but  it  appears  as  a  defense  to  a  charge  of  sexual 
assault or abuse with force or threat of force. 720 Ill. Comp. 
Stat. 5/11‐1.70.5 Illinois does not, however, have a statute that 
criminalizes  sexual  intercourse  with  another  adult  without 
the  other’s  consent,  without  more.  See  Decker  &  Baroni, 
supra, at 1085–86 & n.21 (discussing Illinois and other states 
that “do not have any non‐consent sex offenses”). Therefore, 
the  district  court’s  finding  that  Johnson  performed  oral  sex 
without  S.W.’s  consent  was  not  sufficient  to  support  the 
enhancement.  
      And  the  district  court  did  not  find  that  Johnson  used 
force or the threat of force. But as we explained, the Illinois 
sex offenses require such a showing. The government points 
out that force can be found in statements from S.W. that pre‐
                                                 
4  Wisconsin  defines  “consent”  to  mean  “words  or  overt  actions  by  a 

person  who  is  competent  to  give  informed  consent  indicating  a  freely 
given agreement to have sexual intercourse or sexual contact.” Wis. Stat. 
§ 940.225(4). 
5  The  Illinois  statute  defines  “consent”  to  mean  “a  freely  given 
agreement  to  the  act  of  sexual  penetration  or  sexual  conduct  in 
question.”  720  Ill.  Comp.  Stat.  5/11‐1.70(a).  The  statute  further  states: 
“Lack  of  verbal  or  physical  resistance  or  submission  by  the  victim 
resulting from the use of force or threat of force by the accused shall not 
constitute  consent.  The  manner  of  dress  of  the  victim  at  the  time  of  the 
offense shall not constitute consent.” Id. 
12                                                        No. 13‐1531 

date  the  sentencing  hearing,  and  it  argues  that  the  district 
court  relied  at  least  in  part  on  documents  containing  these 
statements  when  it  imposed  the  six‐level  enhancement. 
There  is  no  evidence  in  the  record  to  support  that.  The 
district court never mentioned any of S.W.’s prior statements 
to  the  police  or  federal  marshal  as  it  considered  whether  to 
impose  the  enhancement.  Rather,  the  sentencing  hearing 
transcript  reflects  that  the  district  court  found  S.W.’s 
testimony  at  the  hearing  credible  and  that  it  imposed  the 
enhancement  based  on  that  testimony.  After  hearing  her 
testimony  and  the  parties’  arguments  as  to  whether  the 
enhancement was warranted, the judge stated: 
      The  issue  of  what  happened  on April  22nd  becomes 
      clear  now  that  the  Court  has  heard  the  testimony  of 
      Ms. W. here in court today. She came before the Court 
      not  having  been  subpoenaed,  not  compelled  to  be 
      here, came in and insisted on taking the witness stand 
      … .  The  government  asked  her  very  specific 
      questions.  She  gave  very  specific  answers  … .  What 
      she  ultimately  testified  to  today  is  that  she  did  not 
      consent  to  oral  sex  upon  her  by  the  defendant,  Brian 
      D. Johnson. She made that statement under oath. It is 
      for  the  Court  to  determine  the  credibility  of  the 
      witness  at  this  sentencing  hearing.  I  listened  to  her 
      testimony  very  closely,  observed  her  on  the  witness 
      stand,  had  an  opportunity  to  judge  her  demeanor, 
      and I find that on this issue of what occurred on April 
      22nd,  she  is  a  credible  witness.  And  that  the 
      defendant  performed  oral  sex  upon  her  against  her 
      will and without her consent. And the objection to the 
      six‐level enhancement is overruled. 
No. 13‐1531                                                            13 

    The  prosecutor  then  asked  for  clarification  from  the 
court,  noting  that  the  probation  officer  had  recommended 
against  the  enhancement.  The  judge’s  response—“The 
probation  department  did  not  have  the  benefit  of  what 
occurred  [this]  morning  and  did  not,  of  course,  hear  the 
testimony  of  Ms.  [W.]  under  oath”—further  demonstrates 
that the judge was imposing the enhancement based only on 
S.W.’s testimony at the hearing.  
    So  the  judge  believed  and  relied  on  S.W.’s  hearing 
testimony  in  imposing  the  enhancement.  And  there  is 
nothing in S.W.’s hearing testimony from which one can find 
that Johnson used force or the threat of force. S.W. testified at 
the hearing that Johnson did not rape her. She testified that 
while  Johnson  did  perform  oral sex  on  her,  “he  didn’t,  like, 
use physical force on me.” Then, when the prosecutor got up 
to  examine  S.W.,  his  first  question  was  whether  Johnson 
forced  oral  sex  on  her.  S.W.  replied  only  that  she  “did  say 
that he did that.” The prosecutor then asked if she had stated 
that because Johnson did, in fact force oral sex upon her, to 
which S.W. replied, “Yes, I did say that. I mean he—he didn’t 
really use force on me. But he did force on me, but he didn’t 
force on me, like physical force.” The prosecutor next asked 
S.W. whether she wanted Johnson to perform oral sex on her, 
and she said she did not because she was at the home of his 
children’s mother.  
     While S.W. may not have wanted Johnson to perform oral 
sex on her, her testimony at the hearing would not support a 
finding that he used any force or threat of force in doing so. 
Cf.  People  v.  Taylor,  268  N.E.2d  865,  869  (Ill.  1971)  (reversing 
rape  conviction  and  finding  that  although  act  was 
“revolting,”  it  was  not  done  with  force).  In  fact,  she 
14                                                      No. 13‐1531 

specifically stated in two different parts of her testimony that 
he did not use force. Her statement that “he didn’t really use 
force on me. But he  did force on me, but he didn’t force on 
me,  like  physical  force”  is  confusing,  but  in  light  of  its 
internal  contradiction,  it  is  not  enough  to  support  a 
conclusion  that  Johnson  used  or  threatened  force  on  April 
22.  And,  in  any  event,  the  district  court  did  not  find  that 
Johnson used or threatened force. 
    That is not to say that the requisite force must be physical 
force;  it  need  not  be.  Here,  though,  there  is  no  indication 
from S.W.’s testimony, for example, that she felt overcome by 
Johnson’s superior size or strength, or that she felt physically 
restrained or confined, cf. 720 Ill. Comp. Stat. 5/11‐0.1, or that 
she was  fearful or scared of Johnson,  cf. Vaughn,  961 N.E.2d 
at  896  (finding  the  use  of  force  or  threat  of  force  present 
where  “the  evidence  clearly  shows  the  14‐year‐old  girl  was 
overcome  by  fear  and  the  sheer  presence  of  her  father 
committing  the  offenses  that  resistance  need  not  have  been 
established in order to demonstrate the use of force or threat 
of force”). And while there may be some situations where a 
finding of a lack of consent indicates that the defendant used 
force  or  the  threat  of  force,  here  S.W.’s  hearing  testimony—
the  testimony  upon  which  the  enhancement  was  based—
does not do so. 
    Because  S.W.’s  testimony  does  not  support  the  requisite 
force  or  threat  of  force  necessary  to  find  that  Johnson 
committed  criminal  sexual  assault  or  abuse  under  Illinois 
law,  the  U.S.S.G.  §  2A3.5(b)(1)(A)  enhancement  was 
improper.  Although  Johnson’s  appellate  brief  focused  on 
S.W.’s credibility rather than on the element of force, even if 
the standard of review is plain error, Johnson’s case must be 
No. 13‐1531                                                       15 

remanded for resentencing. Cf. United States v. Goodwin, 717 
F.3d  511,  525  (7th  Cir.  2013)  (“[W]hen  in  a  criminal  appeal 
the court of appeals notices a plain error, it can reverse even 
if  the  appellant  had  not  drawn  the  error  to  the  court’s 
attention.”)  (citation  omitted).  The  error  was  plain,  as  we 
discussed.  It  affected  Johnson’s  substantial  rights  because  it 
resulted in an improper, and increased, guidelines range. See 
United  States  v.  Johns,  732  F.3d  736,  740  (7th  Cir.  2013). 
Without  the  six‐level  enhancement,  Johnson’s  advisory 
guideline  range  would  have  been  57  to  71  months;  with  it, 
the  range  was  100–125  months.  We  believe  the  error 
impacted  the  fairness  of  the  proceedings,  noting  that 
Johnson  raised  the  lack  of  force  at  the  sentencing  hearing, 
and we exercise our discretion to correct the error. See United 
States  v.  Jaimes‐Jaimes,  406  F.3d  845,  851  (7th  Cir.  2005). 
Johnson  has  therefore  met  the  requirements  for  plain  error, 
and  we  vacate  his  sentence  and  remand  for  resentencing 
without the six‐level enhancement. 
                       III. CONCLUSION 
    Johnson’s sentence is VACATED and his case is REMANDED 
for further proceedings.